 


110 HR 2459 IH: Reduce Individuals’ Dependence on Energy Act of 2007
U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2459 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2007 
Mr. Fossella (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide individuals a deduction for certain mass public transportation expenses. 
 
 
1.Short titleThis Act may be cited as the Reduce Individuals’ Dependence on Energy Act of 2007 or as the RIDE Act of 2007 . 
2.Deduction for mass public transportation expenses 
(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized deductions for individuals) is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section: 
 
224.Mass public transportation expenses 
(a)In generalIn the case of an individual, there shall be allowed as a deduction the aggregate amount paid or incurred by the taxpayer during the taxable year for transportation for the taxpayer on mass transit facilities which are owned or operated by a Federal, State, or local government, or a political subdivision thereof. 
(b)LimitationThe amount allowed as a deduction under subsection (a) with respect to any taxpayer for any taxable year shall not exceed $1320 (twice such amount in the case of a joint return if neither spouse is described in subsection (c) for the taxable year). 
(c)Employees receiving transportation fringe benefits ineligibleAmounts paid or incurred for transportation of an individual during any taxable year shall not be taken into account under subsection (a) if such individual receives any qualified transportation fringe which is excludable from gross income under section 132 for such taxable year. 
(d)Inflation adjustment 
(1)In generalIn the case of any taxable year beginning after 2008, the dollar amount contained in subsection (b) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins determined by substituting calendar year 2007 for calendar year 1992. 
(2)RoundingIf any increase determined under paragraph (1) is not a multiple of $5, such increase shall be rounded to the next lowest multiple of $5.. 
(b)Deduction allowed in computing adjusted gross incomeSection 62(a) of such Code is amended by inserting after paragraph (20) the following new paragraph: 
 
(20)Mass public transportation expensesThe deduction allowed by section 224.. 
(c)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by redesignating the item relating to section 224 as an item relating to section 225 and by inserting before such item the following new item: 
 
 
Sec. 224. Mass public transportation expenses.. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
 
